Field, J.
There was evidence under each count, that the pigeons had been stolen by some person, and the possession by the defendant was sufficiently recent to be evidence that he was the person who stole them, unless it was satisfactorily explained. The whole ruling asked for ought not, therefore, to have been given.
The defendant now insists that recent possession by the defendant is not evidence of the larceny, but only evidence that, if the larceny is otherwise proved, the defendant is the person who committed it. But this was not submitted to the court as a distinct proposition, and the court seems to have ruled in accordance with this view of the law, because it instructed the jury “as to the effect of the recent possession by the defendant of the property, if stolen, .... in a manner not excepted to, except as it was inconsistent with the said prayers of the defendant.” Exceptions overruled.